UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-2438


In re: LARRY EUGENE CASON, JR., a/k/a Woo Baby,

                    Petitioner.



                           On Petition for Writ of Mandamus.
                   (1:02-cr-00375-NCT-1; 1:12-cv-00517-NCT-JEP)


Submitted: June 28, 2018                                          Decided: August 1, 2018


Before GREGORY, Chief Judge, and MOTZ and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Larry Eugene Cason, Jr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Larry Eugene Cason, Jr., petitions for a writ of mandamus, alleging that the

district court has unduly delayed in ruling on his 28 U.S.C. § 2255 (2012) motion. He

seeks an order from this court directing the district court to act. Cason focuses our

attention on the time his § 2255 motion has been pending since our decision in United

States v. Surratt, No. 14-6851 (4th Cir. Apr. 21, 2017) (unpublished order). We conclude

that the present record does not reveal undue delay in the district court. Furthermore, to

the extent Cason seeks an order from this court directing the district court to amend his

presentence report pursuant to Fed. R. Crim. P. 36, Cason fails to show a clerical error as

required by that rule. See United States v. Powell, 266 F. App’x 263, 266 (4th Cir. 2008)

(No. 06-7921) (argued but unpublished). Accordingly, we grant leave to proceed in

forma pauperis and deny the mandamus petition. * We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                     PETITION DENIED




      *
        While we deny mandamus relief, we encourage the district court to act as
expeditiously as possible in this matter, particularly in light of the delay in addressing
Cason’s motion and the Government’s concession that his sentence is not valid.


                                            2